UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period:	February 29, 2016 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/29/16 (Unaudited) Key to holding's abbreviations AGC — Assured Guaranty Corp. AGM — Assured Guaranty Municipal Corporation AMBAC — AMBAC Indemnity Corporation BAM — Build America Mutual FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.5%) (a) Rating (RAT) Principal amount Value Delaware (0.7%) DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.01s, 10/1/38 VMIG1 $500,000 $500,000 Guam (1.4%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 845,168 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 166,125 Michigan (92.6%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 160,000 165,864 Allendale, Pub. School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/23 AA- 250,000 302,958 Bay City, School Dist. G.O. Bonds, Q-SBLF, 5s, 11/1/28 AA- 500,000 584,510 Belding Area School G.O. Bonds , Ser. A, Q-SBLF, 5s, 5/1/40 AA- 300,000 346,515 Berkley, School Dist. G.O. Bonds (School Bldg. & Site), Q-SBLF, 5s, 5/1/31 AA- 250,000 292,840 Caledonia Cmnty., Schools G.O. Bonds, Q-SBLF 5s, 5/1/39 AA- 1,000,000 1,125,290 5s, 5/1/29 AA- 415,000 481,840 Central MI U. Rev. Bonds, 5s, 10/1/34 Aa3 500,000 577,990 Chippewa, Valley School G.O. Bonds, Ser. A, Q-SBLF 5s, 5/1/35 Aa1 775,000 911,958 5s, 5/1/34 Aa1 250,000 294,410 Dearborn, School Dist. Bldg. & Site G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/30 Aa1 330,000 382,942 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 AA- 1,315,000 1,315,289 Detroit, Swr. Disp. Rev. Bonds (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 AA- 1,075,000 1,080,547 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 600,000 677,544 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 (Prerefunded 5/1/18) Aa1 800,000 874,552 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 150,000 171,431 Genesee Cnty., Wtr. Supply Syst. G.O. Bonds, BAM 5 3/8s, 11/1/38 AA 500,000 561,260 5 1/4s, 2/1/40 AA 200,000 227,738 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.) 5s, 1/1/37 Aa1 300,000 342,549 5s, 1/1/35 Aa1 1,000,000 1,160,510 Grand Valley, Rev. Bonds (MI State U.), U.S. Govt. Coll., 5 3/4s, 12/1/34 (Prerefunded 12/1/16) A+ 500,000 519,820 Grand Valley, State U. Rev. Bonds, Ser. B 5s, 12/1/29 A+ 410,000 487,211 5s, 12/1/28 A+ 250,000 298,810 Holland, Elec. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AA 1,000,000 1,137,320 Holland, School Dist. G.O. Bonds, AGM, 5s, 5/1/29 AA 1,000,000 1,171,410 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA 2,000,000 2,157,680 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A 250,000 290,650 Kent Cnty., G.O. Bonds 5s, 1/1/28 Aaa 400,000 495,560 5s, 1/1/27 Aaa 400,000 498,856 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 371,266 Kentwood, Pub. School G.O. Bonds (School Bldg. & Site), 5s, 5/1/41 AA- 250,000 287,593 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA 500,000 533,355 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,136,780 Livonia, Pub. School Dist. G.O. Bonds, AGM, 5s, 5/1/45 AA 200,000 225,094 Livonia, Pub. School Dist. Bldg. & Site G.O. Bonds, Ser. I, AGM, 5s, 5/1/36 AA 500,000 554,470 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa1 1,000,000 1,050,230 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 1,058,270 (Kalamazoo College), U.S. Govt. Coll., 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 538,205 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 570,645 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 783,447 MI State G.O. Bonds (Env. Program), Ser. A, 5s, 12/1/27 Aa1 250,000 314,835 MI State Bldg. Auth. Rev. Bonds (Fac. Program), Ser. I, 6s, 10/15/38 Aa2 790,000 884,555 (Fac. Program), Ser. I, U.S. Govt. Coll., 6s, 10/15/38 (Prerefunded 10/15/18) AAA/P 1,000,000 1,135,770 Ser. IA, NATL, zero %, 10/15/22 Aa2 665,000 496,689 Ser. IA, NATL, U.S. Govt. Coll., zero %, 10/15/22(Prerefunded 10/15/16) Aa2 835,000 626,116 MI State Fin. Auth. Rev. Bonds (Presbyterian Villages of MI), 5 1/4s, 11/15/35 BB+/F 250,000 258,428 (Beaumont Hlth. Credit Group), Ser. A, 5s, 11/1/44 A1 500,000 562,315 (Local Govt. Loan Program Pub. Ltg. Auth.), Ser. B, 5s, 7/1/34 A- 500,000 556,810 Ser. H-1, 5s, 10/1/30 AA- 500,000 585,430 (MidMichigan Hlth.), 5s, 6/1/30 A1 500,000 568,235 Ser. 25-A, 5s, 11/1/22 Aa3 125,000 140,954 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 507,860 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa3 1,000,000 1,033,690 (Local Govt. Loan Program), Ser. F1, 4 1/2s, 10/1/29 A 200,000 217,020 MI State Fin. Auth. Ltd. Oblig. Rev. Bonds (College for Creative Studies), 5s, 12/1/45 BBB+ 250,000 266,150 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 1,000,000 1,167,030 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 1,500,000 1,542,090 (Sparrow Hlth. Oblig. Group), 5s, 11/15/31 A1 290,000 307,977 (Sparrow Hlth. Oblig. Group), U.S. Govt Coll., 5s, 11/15/31 (Prerefunded 11/15/17) AAA/P 710,000 763,002 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,135,940 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. A, 4 5/8s, 10/1/39 AA 225,000 236,990 (Rental Hsg.), Ser. A, 4.45s, 10/1/34 AA 100,000 105,139 3.95s, 12/1/40 AA+ 500,000 501,025 (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 1,050,000 1,063,860 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 BBB+/F 500,000 521,760 (Worthington Armstrong Venture), 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,692,190 (MI House of Representatives Fac.), Ser. A, AGC, 5 1/4s, 10/15/21 AA 1,500,000 1,666,695 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 1,500,000 1,892,880 (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 423,284 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 Aa3 750,000 882,795 MI State Trunk Line Fund Rev. Bonds, 5s, 11/15/20 AA+ 500,000 590,585 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 500,000 574,950 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,101,180 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B- 250,000 236,980 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 (Prerefunded 6/1/16) AA- 500,000 506,145 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA 1,000,000 1,086,210 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 624,780 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 554,200 Ser. A, 5s, 3/1/33 A1 500,000 574,225 5s, 3/1/32 A1 130,000 149,156 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 1,091,540 Rochester, Cmnty. School Dist. G.O. Bonds, Ser. I, 5s, 5/1/36 AA- 250,000 291,360 Roseville, School Dist. G.O. Bonds Q-SBLF, 5s, 5/1/31 AA- 250,000 291,525 (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 (Prerefunded 5/1/16) Aa1 1,000,000 1,007,690 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,100,180 South Haven, Pub. School Bldg. & Site G.O. Bonds, Ser. A, BAM, 5s, 5/1/29 AA 575,000 665,338 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 417,760 Sturgis Pub. School Dist. G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/27 AA- 325,000 392,035 Thornapple Kellogg, School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/32 Aa1 250,000 288,490 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/28 AA 500,000 583,985 U. of MI Rev. Bonds 5s, 4/1/46 Aaa 300,000 354,705 Ser. A, 5s, 4/1/39 Aaa 500,000 578,630 Warren, Cons. School Dist. G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/35 (FWC) AA- 350,000 398,069 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 AA- 1,000,000 1,066,820 Ser. C, 5s, 12/1/22 A2 1,000,000 1,163,670 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 AA 750,000 829,283 West Ottawa, Pub. School Bldg. & Site Dist. G.O. Bonds, Ser. I, 5s, 5/1/35 Aa2 150,000 170,405 Western MI U. Rev. Bonds 5 1/4s, 11/15/40 A1 500,000 562,140 5 1/4s, 11/15/30 A1 200,000 235,996 5s, 11/15/31 A1 150,000 174,563 Wyandotte, Elec. Rev. Bonds, Ser. A, BAM, 5s, 10/1/44 AA 300,000 321,201 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA 250,000 259,433 Mississippi (0.4%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.), Ser. B, 0.01s, 12/1/30 VMIG1 275,000 275,000 Puerto Rico (0.2%) Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Caa3 210,000 131,250 Texas (1.3%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ 1,000,000 1,000,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 420,158 5s, 10/1/25 Baa2 200,000 222,257 TOTAL INVESTMENTS Total investments (cost $66,837,856) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $73,770,879. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $66,828,583, resulting in gross unrealized appreciation and depreciation of $5,167,517 and $90,190, respectively, or net unrealized appreciation of $5,077,327. (FWC) Forward commitment, in part or in entirety. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Local debt 19.1% Health care 15.8 Prerefunded 14.7 Education 14.3 Utilities 13.3 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 14.1% Q-SBLF 13.0 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $71,905,910 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2016
